Order, Supreme Court, New York County (Herman Cahn, J.), entered on or about April 20, 2000, which, inter alia, denied plaintiffs motion for a preliminary injunction staying enforcement of the restrictive covenant contained within her employment contract with defendants, unanimously affirmed, without costs.
The motion court properly exercised its discretion in denying plaintiff preliminary injunctive relief enjoining enforcement of the restrictive covenant in plaintiffs employment contract, since plaintiff failed to make the requisite showing of likelihood of success on the merits, irreparable injury absent an injunction, and that the equities balance in her favor (see, Aetna Ins. Co. v Capasso, 75 NY2d 860, 862; Doe v Axelrod, 73 NY2d 748, 750). While restrictive covenants tending to prevent an employee from pursuing a similar vocation after termination of employment are, as a general rule, disfavored by the courts, they will be enforced if they are reasonably limited temporally and geographically, necessary to protect the employer’s legitimate interests, and neither harmful to the general public nor unduly burdensome to the employee (see, BDO Seidman v Hirshberg, 93 NY2d 382, 388-389). The record made on plaintiffs motion for preliminary injunctive relief indicates that the 12-month limitation placed upon plaintiff is of reasonable duration; that the restriction is reasonably limited geographically to New York and New Jersey; that the restriction is necessary to protect defendants’ interests; that enforcement of the restriction will not be harmful to the public; and that abiding the restriction will not be unduly burdensome to plaintiff. We have considered plaintiffs other arguments and find them unavailing. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Lerner, JJ.